Order unanimously affirmed without costs. Memorandum: Supreme Court properly settled the record to include a map that purported to depict the north campus side of the University of Buffalo because that map was considered by the court in determining defendant’s motion for summary judgment (see, CPLR 5526). That map, however, which was concededly prepared after the accident, did not constitute the tender of "evidentiary proof in admissible form” (Zuckerman v City of New York, 49 NY2d 557, 562; cf., Collins v Tashjian, 124 AD2d 629, 630), and thus, should not have been considered by Supreme Court in determining defendant’s motion. (Appeal from Order of Supreme Court, Erie County, Francis, J.—Settle Record.) Present— Green, J. P., Balio, Lawton, Fallon and Davis, JJ.